Citation Nr: 1207535	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to separate evaluations for neurologic abnormalities associated with lumbar degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to November 1976.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted entitlement to service connection for lumbar DJD and assigned a 20 percent rating.  The Veteran timely appealed the assigned rating.

In July 2007, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, to obtain additional VA treatment records and to afford the Veteran a new VA examination as to the severity of her lumbar DJD.  The RO/AMC complied with the Board's remand instructions by obtaining the records and affording the Veteran a July 2008 VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, in February 2009, the Board found that findings on the July 2008 VA examination raised the issue of entitlement to separate evaluations for objective abnormalities associated with lumbar DJD as discussed below.  The Board remanded this issue for additional development, specifically a new VA examination to determine whether the Veteran had neurological manifestations caused by the service-connected lumbar DJD.  Such an examination took place in November 2009, but the Board in June 2010 found the examination inadequate and again remanded the claim for a new VA examination, which took place in August 2011.  For the reasons stated below, the examination was adequate and the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. at 271.

The Board has looked into the Veteran's file on the "Virtual VA" system and observes that there is a July 2011 rating decision denying entitlement to service connection for bilateral knee disabilities.  The decision indicates that VA treatment records through April 2011 and a June 2011 VA examination as to the etiology her knee disabilities were reviewed.  These records appear to have been received by the RO prior to the most recent November 2001 supplemental statement of the case (SSOC) and re-certification and transfer of the appeal to the Board in December 2011.  As there is no indication that either the VA treatment records or the VA examination report contain any evidence relating to the question of entitlement to a separate evaluation for objective neurologic abnormalities associated with lumbar DJD, this evidence is not pertinent to the issue on appeal and remand to the RO/AMC for review of this evidence and issuance of a new SSOC in connection with this issue is not required.  See 38 C.F.R. § 19.31(b)(1) (2011) (requiring issuance of SSOC only when agency of original jurisdiction receives additional pertinent evidence).


FINDING OF FACT

The Veteran does not have objective neurologic abnormalities associated with lumbar DJD.
 

CONCLUSION OF LAW

The criteria for separate evaluations for objective neurologic abnormalities associated with lumbar DJD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2009 post-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to separate evaluations for neurological manifestations of her lumbar DJD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the March 2009 letter. This letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, this VCAA-compliant notice was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in the November 2001 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  To the extent that the information provided was not specific enough with regard to the fact that entitlement to separate evaluations for neurological manifestations of lumbar DJD were being considered, given the procedural history of the case including multiple Board remands for evidence and adjudication in connection with this specific question, a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed.Cir.2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a July 2010 VA examination as to whether separate evaluations were warranted for objective neurologic abnormalities associated with lumbar DJD.  As explained below, the July 2010 VA examination was adequate and complied with the Board's June 2010 remand instructions because because it was based on consideration of the Veteran's prior medical history and examinations, described the disability in sufficient detail to allow the Board to make a fully informed evaluation, and the examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-25 (2007).

Moreover, during the July 2007 Board hearing, the undersigned indicated that it was incumbent upon the Veteran to submit any potentially relevant evidence in her possession in support of her claim.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in July 2007, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to separate evaluations for objective neurologic abnormalities associated with lumbar DJD is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, service connection was granted for lumbar DJD and the issue is whether entitlement to separate evaluations for neurologic manifestations are warranted under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Whether this is considered a situation where entitlement to compensation has already been established and an increase in the disability rating is at issue, or one in which an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, staged ratings are appropriate when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, separate evaluations are not warranted for any stage of the appeal period.

The Veteran's lumbar DJD is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, applicable to degenerative arthritis of the spine.  However, all disabilities of the spine are evaluated under the General Rating Formula.  Note 1 to the General Rating Formula provides that any objective neurologic abnormalities associated with an orthopedic disability, including, but not limited to, bowel or bladder, are to be evaluated separately under an appropriate diagnostic code.  Similarly, regulations provide that subsequent manifestations of the same disease are service-connected unless clearly attributable to intercurrent causes.  See, 38 C.F.R. § 3.303(b).  As indicated above, the issue on this appeal is whether the Veteran has such objective neurologic abnormalities associated with her lumbar DJD.  For the following reasons, the Board finds that she does not.

Treatment records from Kaiser Permanente reflect the Veteran's history of chronic low back pain, reported in December 1997.  A December 2002 treatment record indicates a history of scoliosis and arthritis.  The provider noted a history of chronic low back pain and that X-rays revealed mild scoliosis and degenerative joint disease at L4-5.

On the October 2004 VA examination, the Veteran described her pain as constant, in the mid to low back without radiation.  She denied tingling or numbness of the extremities, as well as bladder and bowel dysfunction.  Straight leg raising was negative bilaterally.   Neurologically, deep tendon reflexes were hyper reflexive and sensation was intact.  X-rays revealed degenerative disc disease at the L4- 5 disc space.  The lumbar spine was otherwise within normal limits. The diagnosis was lumbar DJD.  An April 2005 MRI revealed a mild diffuse disc bulge at the L3-4 level, a mild to moderate diffuse disc bulge at the L4-5 level leading to mild acquired canal stenosis with patent neural foramina, and no significant disc bulge or herniation at the L5-S1 level.  A November 2005 VA treatment record indicated the Veteran's complaint of pain radiating to the right leg but remaining above the knee. 

On consultation in January 2006, the Veteran's gait was not antalgic.  Sensory was intact to pinprick.  Deep tendon reflexes were symmetrical, patellar 2 and ankle 2. Babinski testing revealed downgoing toes.  In June 2007, the Veteran's deep tendon reflexes were normal.  Heel and toe walking were normal.  Tandem gait test revealed no abnormalities.  The provider noted that May 2007 X-rays showed decreased disc space at L4-5 but no listhesis and minimal levoscoliosis.  She also noted that a June 2007 MRI revealed decreased disc height at L4-5 with some modic changes and neuraforaminal stenosis.  The assessment was lumbar intervertebral disc degeneration.

At her July 2007 Board hearing, the Veteran indicated that she had pain radiating down her legs.  She stated that her pain was consistently at an eight or nine on a scale from one to ten.  She indicated that she could not perform normal activities.  She noted that her job was flexible and that she was not required to take any time off because she could set her own schedule.  She also noted that, in contrast to her statements during the October 2004 VA examination, her bladder was "like a racehorse, you got to go, you got to go," and that she had the sensation of fullness.  Hearing Transcript, at 21.  She also indicated that she had not sought VA treatment for her bladder, but was going to be referred for such treatment.  Id.

An August 2007 letter from the Veteran's VA physician notes that the Veteran had complained of pain down her right buttocks and leg which had recently increased. He related that on neurosurgery consultation in June 2007, the Veteran was felt to be a candidate for laminectomy but that the neurosurgeon wished to attempt physical therapy and pain clinic prior to undertaking surgery.

On the July 2008 VA examination, the Veteran related that she was working full time and that she rarely missed work.  She indicated that she was not on restricted duty and that her job allowed her to lie down if necessary.  With respect to the effect of the disability on daily activities the examiner noted that the Veteran did not run or participate in other sports. She also noted that the Veteran could not perform most household activities such as vacuuming and mopping, and that she had to limit cooking.  The Veteran again denied bowel or bladder symptomatology.  She claimed that she had radicular pain to the buttocks on the left and to slightly below the knee on the right.

Physical examination revealed that the Veteran changed positions frequently in the examination room from sitting to standing and vice versa. The Veteran did not use any assistive device and had difficulty arising from the interview chair.  Straight leg raise in the sitting position caused mild pulling discomfort with extension of the knees in the sitting position.  Straight leg raising was positive for right lower back pain at 15 degrees on the right and left lower back pain at 30 degrees the left. Lasegue tests were negative.  Motor strength was 5/5 in the lower extremities.  Deep tendon reflexes were physiologic at 2.  Sensation was normal to light touch and pressure in the lower extremities.  The Veteran was gingerly able to walk on her tiptoes and heels.  Heel-shin maneuvers and tandem walking was performed  guardedly. The examiner noted that a June 2007 MRI revealed degenerative disc disease and facet atrophy at L3-4, L4-5,a and L5-S1, with an overall impression of degenerative disc disease and facet arthropathy most remarkable at L4-5 where there was moderate to severe bilateral foraminal stenosis. The diagnosis was multilevel degenerative disc disease and degenerative joint disease with bilateral L4-5 radiculopathy to the lower extremities.

Pursuant to the Board's February 2009 remand, the Veteran underwent a November 2009 VA examination to determine whether she had neurologic manifestations caused by her service connected low back disability.  At the conclusion of the November 2009 VA examination, the examiner wrote, "It is not at least as likely as not that claimed neurological manifestations are caused by her service-connected low back disability. The manifestations found clinically on examination today can just as readily be attributed to muscle stiffness and joint conditions, unrelated to her spine. In the opinion of the examiner, there is insufficient evidence found to exclusively attribute symptoms to the spine."  In its June 2010 remand, the Board found that the opinion was flawed and the examination inadequate because it appeared contradictory and lacked a clear rationale.  The examiner states that the neurological manifestations are not as likely as not related to low back disability, but then later stated that the manifestations can "just as readily be attributed to" other problems.  There was no clear opinion on whether the neurological manifestations are as likely as not related to back disability, and the only possible rationale provided in the opinion was that the Veteran had other conditions that could also cause neurological manifestations."  The Board therefore instructed that the Veteran undergo a VA neurological examination at which the examiner would identify all neurological manifestations of the lower extremities and indicate whether any of them were likely related to the service connected low back disability and explain the rationale for his opinion or opinions.

On the July 2010 VA miscellaneous neurological disorders examination, the examiner reviewed the claims file and examined the Veteran.  He noted regarding the back disability that the Veteran fell in service but did not recall the nature of extent of the fall, whether she was seen in the ER or hospital, and that she did not recall any significant pain during the remainder of service.  He also noted that she worked for the U.S. Postal Service (USPS) from 1978 to 2008.  He noted that she had to do considerable lifting in her work for the USPS for several years in the early 2000s and had back pain but no radiculopathy.  The examiner indicated that the Veteran had the onset of pain going down both legs bilaterally about two years previously, in 2008, which created a burning sensation and had persisted.  The examiner noted a lack of history of neurologic related hospitalization or surgery or neurologic neoplasm.  On examination, there were no localized neurologic findings including of the lower extremities.  The examiner found that the alleged burning pain laterally on the thighs could not be demonstrated on sensory examination.  There was normal straight leg raising testing and no paraspinal muscle tenderness, deep tendon reflexes were equal bilaterally, coordination was intact, and Romberg test was negative.  The examiner reviewed the June 2007 and April 2005 lumbar spine MRI reports noted above.  The diagnosis was degenerative disc disease (DDD) at L4-5, mild bilateral neuralgia of lateral thighs (burning pain) with no positive findings.  There were no effects on usual occupation and resulting work problems, and there were effects on daily activities, i.e., she was able to do most of them except heavy lifting and pushing and pulling such as vacuuming.  It was also noted that the Veteran had retired in September 2009 because of eligibility by age or duration of work.

The examiner repeated the Board's request that he identify all neurological manifestations of the lower extremities and indicate whether any manifestations were related to the service connected low back disability, noted that he had reviewed private medical records and that the pertinent evidence in this regard were the Kaiser Permanente records of the late 1990s and 2000s of chronic low back pain without any findings, which was attributed to heavy lifting at the postal service.  He also noted that he had reviewed the STRs and the pertinent evidence from those was brief mention of low back pain.  He also noted that he had reviewed the VA treatment records and that the pertinent evidence was X-ray documentation of a nearly normal spine in 2005 with DDD in 2007.

The examiner concluded that the Veteran's mild neuralgia in the lower extremities was "less likely as not (less than 50/50 probability)" caused by or a result of her service connected low back disability.  He noted that the in-service injury was only recorded on the exit examination as low back pain.  His stated rationale for his opinion was that the Veteran did not remember a specific back injury in service, stated only that she had fallen, did not recall any medical attention or X-rays, she did well for more than thirty years in the USPS lifting boxes, the examination at Kaiser Permanente indicated that her back pain began in the 1990s and was attributed to the lifting she did at USPS, there were no peripheral neurologic findings at Kaiser Permanente, the Veteran admitted that she lifted heavy boxes over a period of years at the USPS until promoted recently.  The examiner also noted that the MRI reports supported his conclusion because the 2005 MRI was relatively normal and the 2007 MRI was first beginning to show foramenal stenosis.  Consequently, he concluded it was more likely that the current neurologic symptoms were related to the forty years in the USPS rather than the two years in service which included an injury that was minor in nature as indicated by the Veteran's lack of recollection of any trauma.

The record also contains an August 2011 neurology attending consultation note that indicated that the Veteran had intermittent bilateral thigh numbness and tingling of six months duration.  After examination the neurologist's impression was that the findings and history were suggestive of bilateral thigh numbness of uncertain etiology.  A workup of meralgia paresthetica and peripheral neuropathy was indicated.

Based on the above evidence, the Board finds that the neurologic symptoms in the Veteran's lower extremities are not related to her service connected lumbar DJD.  The most probative medical opinion on this question is that of the July 2010 VA examiner.  He thoroughly reviewed and recounted the evidence and gave a detailed explanation of the reasons for his conclusion that the neurologic symptoms were not caused by or a result of the service connected low back disability, citing multiple factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no other probative medical opinion, as the Board has found the November 2009 opinion inadequate for the reasons stated above, and the August 2011 neurologist's impression of findings and history suggestive of bilateral thigh numbness of uncertain etiology constitutes neither positive nor negative evidence with regard to this issue.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  

The Veteran's representative challenged the adequacy of the July 2010 opinion in the February 2012 post remand brief.  She argued that the examiner's rationale seemed to relate more to the back condition rather than neurologic manifestations, that he seemed to think that the back condition was more related to her USPS work than service but that the question to be answered was whether the neurologic symptoms were related to the service connected back disability and not service.  Thus, according to the Veteran's representative, the examiner did not provide a clear rationale as to why her neurological manifestations were not related to her service connected back disability as directed in the Board's remand.  She argued that while the Veteran's employment with USPS included lifting boxes, it was highly possible and probable that this activity could have aggravated her service connected back disability.   She also noted that the examiner relied on outdated 2005 and 2007 MRI reports and that an adequate opinion would need to be supported by current MRI evidence.

The Board finds that, contrary to the arguments of the Veteran's representative, the July 2010 opinion and examination are adequate.  The examiner did discuss the nature of the in-service back injury and cited its minor nature in support of his conclusion, but his rationale for concluding that the neurologic symptoms were not related to the service connected low back disability was not limited to this reason.  He also cited the fact that the Veteran lifted boxes for many years for USPS yet her back pain began in the 1990s and there were no peripheral neurologic findings at Kaiser Permanente, as well as the MRI reports reflecting that abnormalities developed relatively recently.  Moreover, because evaluation of the current level of disability requires consideration of a veteran's complete medical history, Schafrath, 1 Vet. App. at 594, the examiner's discussion of the nature of the in-service back injury was fully appropriate when considering whether the neurologic symptoms were related to the service connected low back DJD.  In addition, the decision not to conduct a new MRI examination was within the discretion of the July 2010 VA examiner, a trained health care professional who determined that he could answer the Board's questions based on his examination and review of the claims file.  Cf. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability").  The opinion of the Veteran's representative that a particular medical test, in this case an MRI, is necessary to answer a specific medical question is a statement regarding an internal medical process that extends beyond an immediately observable cause and effect relationship.  This is the type of medical question as to which the Court has held lay statements are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

Similarly, the statement of the Veteran's representative that it is highly possible and probable that the Veteran's USPS employment could have aggravated her service connected low back disability is not competent because it addresses a question relating to a complex, internal medical process that extends beyond an immediately observable cause and effect relationship, a question that is of the type as to which the Court has held lay testimony is not competent.  Id. Similarly, while the Veteran is competent to state that she feels radiating pain and other symptoms, she is not competent to opine that these result from an internal neurologic process.  To the extent that the Veteran is so competent, the probative value of her general assertions is outweighed by the specific, reasoned opinion of the July 2010 VA examiner.

The Board also notes that while the Veteran denied bladder dysfunction on the October 2004 VA examination and denied bladder symptomatology on the July 2008 VA examination, she claimed during the July 2007 Board hearing that she had a sensation of bladder fullness and frequent urination.  The Board finds that the statements that the Veteran made to the VA health care professionals conducting examinations are more probative than those made during the course of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, those statements, and the lack of a diagnosis of any bladder impairment due to the lumbar DJD, warrant the conclusion that the weight of the evidence is against a finding that a separate evaluation is warranted for bladder impairment due to lumbar DJD.

In this case, the Board has found that the neurologic symptoms are not related to the lumbar DJD.  As such, separate evaluations for the clamed impairment are not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for separate evaluations for objective neurologic abnormalities associated with the Veteran's lumbar DJD. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.
 

ORDER

Entitlement to separate evaluations for neurologic abnormalities associated with lumbar DJD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


